Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election
Claims 1-20 are pending in the Application.  Applicant elected Group II without traverse.  Claims 1-14 are withdrawn.

35 U.S.C. 112(b) second paragraph

Claims 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about 2% to about 20%” in claim 16 is a relative term which renders the claim indefinite. The term “about to about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	The term “about 4% to about 10%” in claim 17 is a relative term which renders the claim indefinite. The term “about to about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 15 is rejected under 35 U.S.C. 102(a)(2) as anticipated by Ross et al. (WO2018014004(A1))
Claim 15 is drawn to any preserved tissue material 
Ross et al. teach a flat sheet of fungal material. (example 1).


Claims 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Ross et al. (WO2012071589(A2))

Claims 15, 18 and 20 are drawn to any preserved tissue material characterized in that it has a tensile strength that is at least about 5Kg/cm2, preferably at least about 10Kg/cm2 more preferably at least about 20Kg/cm2 further comprising at least one surface treatment agent selected from a natural or synthetic wax.

Ross et al. teach flat sheet of very strong fungal material {00076] treated with a wax [00051].
The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the flat sheet disclosed by Ross et al.  does not possess the same, material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the Applicant to 
provide that the claimed product is different from those taught by the prior art and to establish patentable differences.  See in re Best 562F.2d 1252 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Claims 15 and 18 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Haneef et al. (Advanced Materials from Fungal Mycelium: Fabrication and Tuning of Physical Properties 2017).  

Haneef et al. disclose a mycelium fibrous film which has tensile strength of 11.21 Kg/cm2 which is about at least about 10 Kg/cm2.


Comment

No claim is allowable.

Future Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annette H. Para whose telephone number is (571) 272-0982.  The examiner can normally be reached Monday through Thursday from 5:30 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, contact the examiner’s supervisor, Zhou Shubo (Joe) (571) 272-0724.  The fax number for the organization where the application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/Annette H Para/
Primary Examiner